DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the metes and bounds of what is and is not required for the limitation “determining a probable path that the vehicle has travelled based on the formed state space model and the defined costs” since “has traveled” indicates the probable path must occur in the past, but the specification indicates probabilities used to determine a path of the vehicle are occurring in the present (i.e., ¶ 49 “it is probable that a lane change is occurring”; ¶ 38 “the probable path can be determined 106 by computing the costs, at time t>0” wherein it appears that t = 0 is the current time, and the computed costs at the future time (t>0) are required to by the independent claims to determine a probable path (i.e., claim 1 “determining a probable path . . . based on the . . . defined costs”’; state transition graph in FIG. 3 also indicates t1-t4 such that it appears to indicate future times relative to t0, see ¶ 35 “initial state probabilities, i.e., the probability of the vehicle being in each state at time = 0”). It is recommended to clarify the claim language to remove the ambiguity of determining a probable path relative to “has traveled” in view of the specification. For example, “determining a probable path of vehicle travel based on the formed state space model and the defined costs” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by International Patent Application Publication No. WO 2019/083513 to Nashed et al. (Nashed), cited by Applicant
With respect to claims 1 and 9-10, Nashed discloses a method for lane-level map matching for a vehicle (¶¶ 3, 18, 73, 78-79, 94, 97, 100, 103, 107, 121, claim 12) the method comprising: 
receiving vehicle data comprising a geographical position of the vehicle, a heading of the vehicle, and a speed of the vehicle;
(¶ 60 “determining vehicle operational information . . . sensor data from sensors of the vehicle . . . location of the vehicle in global coordinates . . . longitude and latitude . . . heading . . . speed”; 4100, FIG. 4; “sensor data” FIG. 8)
receiving sensor data from a perception system of the vehicle, the sensor data comprising information about a position of at least one road reference in a surrounding environment of the vehicle;
(¶¶ 34, 17-18, 75 location estimate using operational environment information . . . extracting the location data form the vehicle operational information; 78, 98 relative positions of nearby tracked vehicles; i.e., operational environment information 4300, FIG. 4)
receiving map data comprising a lane geometry of the surrounding environment of the vehicle, the lane geometry comprising a set of candidate lanes; 
(¶¶ 18, 78 “Lane line data may be available from the topological map”; 97; 123; FIG. 8 “map data” and corresponding description, i.e., ¶¶ 103-107)
forming a state space model1 comprising a set of states, wherein each state of the set of states represents a candidate lane of the set of candidate lanes; 
(¶¶ 81-82, FIG. 6-8; ¶ 14 “Hidden Markov Model for localization determination”; ¶ 15 “Variable Structure Multiple Hidden Markov Models for location determination”; ¶ 87 “determining a lane membership of the vehicle within a multi-lane road of the vehicle transportation network over a series of temporal points by modeling the lane membership of the vehicle using a Hidden Markov Model (HMM)”; ¶ 88 “state transition matrix . . . hmm produces a probability distribution over lanes of the multi-lane road”; 88-121)
defining a cost2 for going from each state to every other state of the set of states based on the received vehicle data, the received sensor data and the received map data; and 
(¶¶ 81, 87-88; FIG. 7 and ¶¶ 88-117)
determining a probable path that the vehicle has travelled based on the formed state space model and the defined costs.  
(FIG. 6-9; ¶¶ 88 “HMMs are useful when a distinct state of the system is unknown, but the state produces data that can be observed. From the observed data, probabilities regarding in which distinct state of at least two states the system exists can be determined. The highest probability is the most likely state of the system . . . solution of the HMM produces a probability distribution over lanes of the multi-lane road”; 90 “an HMM representing a road with a cardinality of L lanes has 2L states in some examples. In theory, there could be an arbitrary number of lanes and hence an arbitrary number of non-zero transition probabilities”; 91-92 “a probability of 1( or 100%) may be assigned to state x1”; 96 “tr is the parameter for the probability of remaining in the same state and ts is the parameter for the probability of switching to an adjacent state”; 98 “if the (e.g., host) vehicle is on a two-lane road and senses a remote vehicle immediately to its right, then there is a high probability that the vehicle is in the left lane since the observed vehicle is far more likely to be traveling in the right lane than to be traveling beyond the edge of the road. The observation function for the state Xi and a sensor q may be denoted as ¢(xi, q)”; 99 “As mentioned above, a solution of the HMM produces a probability distribution over lanes of the multi-lane road, in this example a two-lane road. The most likely state is the determined topological location estimate at operation 4400”; 103; 114; 87 “modeling lane membership desirably calculates probabilities . . . determining a lane membership . . . over a series of temporal points by modeling lane membership of the vehicle using a Hidden Markov Model (HMM)“; 88 “state transition matrix”; claim 8-9; 94-96 “state transition matrix”)

With respect to claims 2 and 11, Nashed discloses each state is a hidden state in a Hidden Markov Model (¶ 14 “FIG. 7 is a diagram of an example of implementing a Hidden Markov Model”; FIG. 7 and corresponding description; ¶ 15 “FIG. 8 is a diagram of an example of implementing Variable Structure Multiple Hidden Markov Models”; FIG. 8 and corresponding description; ¶ 87 “determining the topological location estimate of the vehicle at operation 4400 may comprise determining a lane membership of the vehicle within a multi-lane road of the vehicle transportation network over a series of temporal points by modeling the lane membership of the vehicle using a Hidden Markov Model (HMM)”), and 
wherein the cost is defined based on: 
a first predefined probability Ek for making an observation yk at a time tk when being in state xm; and 
(¶¶ 92-93 In FIG. 7, dashed lines represent observation or emission probabilities . . . The observation probabilities of the HMM may comprise respective probabilities of possible output values of sensor data for the states . . . observation models for each sensor are encoded in the observation probability for respective states”; 97 “guassian mixture model . . . likelihood of observing a lane at some position and orientation relative to a given particular lane state”; claim 9 including both observation probability and state transition probability; FIG. 6-7)
a second predefined probability Tk for moving from a first state xk of the set of states to another state xk+1 of the set of states at the time tk.
(¶ 91 “In FIG. 7, the solid lines represent non-zero transition probabilities between states, while self-loops are omitted. The transition probabilities between states may also be referred to herein as state transition probabilities…”) 
(FIG. 6-9, states x0-x2 represent lane position states in FIF. 7, i.e., lanes in FIG. 6; claim 9-12 “states of the HMM comprise a left lane, a right lane, and a position between the left lane and the right lane, state transition probabilities of the HMM comprise “probability that the lane membership of the vehicle will remain in the left lane from a current temporal point to a subsequent temporal point . . . second probability . . . third probability . . . fourth probability . . . fifth probability . . . sixth probability . . . seventh probability . . . observation probabilities . . . a highest probability value of the probability distribution indicates the lane membership of the vehicle . . . determining the lane membership comprises . . . using the HMM within a Variable Structure Multiple Hidden Markov Model comprising multiple HMMs, each of the multiple HMMs modeling a respective possible topology for the lanes of the multi-lane road . . . cardinality of the lanes of the multilane road changes from a first temporal point to a second temporal point of the series of temporal points . . . determining the lane membership of the vehicle within the multi-lane road of the vehicle transportation network at the second temporal point comprises: mapping the probability distribution over the lanes of the multi-lane road produced using the HMM at the first temporal point to an updated probability distribution over the lanes of the multi-lane road at the second temporal point”; ¶¶ 93-128).

With respect to claim 4 Nashed discloses the sensor data comprises lane marker data comprising a distance to the at least one lane marker and a type of the at least one lane marker.  
(¶ 34 “sensors . . . obtain information regarding the physical environment . .  road geometry, such as lane lines . . . sensors 1360 and the location unit 1310 are combined”; ¶ 48 “The sensor data may include lane line data”; 
(¶¶ 78-79 “Lane line data may be available from the topological map for use in determining the topological location estimate . . . converted into global coordinates . . . sensor date comprises the lane line data . . . lane lines on the road on which the vehicle is traveling . . . topological location of the vehicle within . . . the vehicle transportation network using the metric location estimate . . . determine a topological location estimate of the vehicle within the vehicle transportation network is shown in FIG. 6” wherein FIG. 6 shows position of the vehicle with distances to different types of lane lines, i.e., dashed 6510 versus solid 6520; ¶ 80 “positions within the portion 6000 of the vehicle transportation network . . . lane line data includes lane lines 6500, 6510, and 6520”; ¶ 81 “determining the topological location estimate as whichever of the lane hypotheses is more likely based on the metric location estimate”; ¶ 82 “lane line data . . . detected lanes . . . right lane . . . left lane . . . lane 6220 is a center lane”; ¶ 83 “lane line data together with the remote vehicle location data indicates that the identity of the lane 6220 in which the vehicle 6100 is traveling more likely to be a center lane than a left lane or a right lane”; ¶ 85 “differentiating between two otherwise ambiguous lane hypotheses (e.g., right lane versus center lane, or left lane versus center lane”; ¶ 92 “if there is one white line detected on each side of the host or target vehicle, where the lines are relatively far away from sides of the vehicle”).

With respect to claims 7 and 14 Nashed discloses 
sending the probable path to a control system for controlling a driver-assistance or autonomous driving feature of the vehicle based on the probable path; or 
sending the probable path to a map generating system for updating a map of the surrounding environment.  
(¶¶ 74, 71, 73, 77, 97, 100),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nashed in view of “Vehicular Lane-level Positioning using Low-cost Map-aided GNSS/MEMS IMU Sensors Integration” Atia et al. Proceedings of the 2018 International Technical Meeting, February 2018, cited by Applicant (Atia)
With respect to claims 3, 5 and 12, Nashed discloses the sensor data comprises lane marker data comprising a distance to at least one lane marker and a lane marker type of the at least one lane marker
wherein the first predefined probability Ek is based on at least one of 
the distance to the at least one lane marker, 
the lane marker type of the at least one lane marker, 
the geographical position of the vehicle, and 
the speed of the vehicle
(¶ 34 “sensors . . . obtain information regarding the physical environment . .  road geometry, such as lane lines . . . sensors 1360 and the location unit 1310 are combined”; ¶ 48 “The sensor data may include lane line data”; 
(¶¶ 78-79 “Lane line data may be available from the topological map for use in determining the topological location estimate . . . converted into global coordinates . . . sensor date comprises the lane line data . . . lane lines on the road on which the vehicle is traveling . . . topological location of the vehicle within . . . the vehicle transportation network using the metric location estimate . . . determine a topological location estimate of the vehicle within the vehicle transportation network is shown in FIG. 6” wherein FIG. 6 shows position of the vehicle with distances to different types of lane lines, i.e., dashed 6510 versus solid 6520; ¶ 80 “positions within the portion 6000 of the vehicle transportation network . . . lane line data includes lane lines 6500, 6510, and 6520”; ¶ 81 “determining the topological location estimate as whichever of the lane hypotheses is more likely based on the metric location estimate”; ¶ 82 “lane line data . . . detected lanes . . . right lane . . . left lane . . . lane 6220 is a center lane”; ¶ 83 “lane line data together with the remote vehicle location data indicates that the identity of the lane 6220 in which the vehicle 6100 is traveling more likely to be a center lane than a left lane or a right lane”; ¶ 85 “differentiating between two otherwise ambiguous lane hypotheses (e.g., right lane versus center lane, or left lane versus center lane”; ¶ 92 “if there is one white line detected on each side of the host or target vehicle, where the lines are relatively far away from sides of the vehicle”).
In addition, Nashed teaches vehicle data including heading and angular orientation of the vehicle is used as a basis for the second predefined probability Tk 
(¶ 97 “observing a lane line at some position and orientation relative to the vehicle given a particular lane state”)
(¶ 70 “context of the vehicle may be based on the vehicle operational information, such as the speed, whether the vehicle is turning . . . the type of road on which the vehicle is traveling”; ¶ 93 “relative heading”; ¶ 97 “orientation relative to the vehicle”; ¶ 44 “yaw rate information . . . vehicle heading”; ¶ 17 “sensor data . . . vehicle operational information . . . vehicle heading; ¶ 31 “current heading of vehicle 1000 . . . current angular orientation of the vehicle . . . or a combination thereor”; ¶ 60 “vehicle heading”; 5110, FIG. 5; ¶¶ 65, 33 “acceleration sensors . . . steering angle sensor . . . current dynamic situation of the vehicle”)
However, the term “yaw rate of the vehicle” is not used. Aita, from the same field of endeavor, also discloses the invention including lane level positioning (title) via HMM probabilities including the emission Ek and transmission probabilities Tk (section entitled Map matching using Hidden-Markov Model (HMM) p. 487-488, FIG. 6 “emission probabilities” “transition probabilities” wherein the second predefined probability Tk is based on the yaw rate of the vehicle 487-488, 490 “lane change detection” section, FIG. 7-8). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to use the yaw rate of the vehicle as disclosed by Aita in the probability determinations of Nashed, to implement the calculation of the costs for the transition among the set of states between one state and another one. In addition, yaw rate allows for increased accuracy of movement between lanes (Aita, p. 490). 
With respect to claim 8, Nashed fails to explicitly disclose “decoding the formed state space model”. Atia, from the same field of endeavor, discloses the determining the probable path comprises decoding the formed state space model in order to estimate the maximum likelihood of a plurality of state sequences and determine the most probable state sequence (487-488 equation 5, FIG. 6, “This problem is solved by selecting the sequence of states that maximize the HMM probability as follows [equation 4] This estimation process is called "decoding" and it is solved using the Viterbi Algorithm”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to use the decoding process in the system of Nashed in order to determine the most probable path and determine the best sequence of states that explains the observed output (Atia, 488), paragraph 1-2). 

With respect to claim 15, Nashed discloses a vehicle (FIG. 1, 2100, FIG. 2) comprising: 
a perception system comprising at least one sensor for monitoring a surrounding environment of the vehicle; (sensors 1360, FIG. 1; ¶ 32)
a localization system for monitoring a geographical position and a heading of the vehicle; and 
(¶¶ 18, 59, 65, 75, 88, 90, 93, 94, 100, 129)
a control device for lane-level map matching for a vehicle, the control device comprising control circuitry configured (FIG. 1) to: 
receive vehicle data comprising a geographical position of the vehicle, a heading of the vehicle, and a speed of the vehicle; 
(¶ 60 “determining vehicle operational information . . . sensor data from sensors of the vehicle . . . location of the vehicle in global coordinates . . . longitude and latitude . . . heading . . . speed”; 4100, FIG. 4; “sensor data” FIG. 8)
receive sensor data from a perception system of the vehicle, the sensor data comprising information about a position of at least one road reference in a surrounding environment of the vehicle;
(¶¶ 34, 17-18, 75 location estimate using operational environment information . . . extracting the location data form the vehicle operational information; 78, 98 relative positions of nearby tracked vehicles; i.e., operational environment information 4300, FIG. 4)
receive map data comprising a lane geometry of the surrounding environment of the vehicle, the lane geometry comprising a set of candidate lanes; form a state space model comprising a set of states,
(¶¶ 18, 78 “Lane line data may be available from the topological map”; 97; 123; FIG. 8 “map data” and corresponding description, i.e., ¶¶ 103-107)
wherein each state of the set of states represents a candidate lane of the set of candidate lanes;
(¶¶ 81-82, FIG. 6-8; ¶ 14 “Hidden Markov Model for localization determination”; ¶ 15 “Variable Structure Multiple Hidden Markov Models for location determination”; ¶ 87 “determining a lane membership of the vehicle within a multi-lane road of the vehicle transportation network over a series of temporal points by modeling the lane membership of the vehicle using a Hidden Markov Model (HMM)”; ¶ 88 “state transition matrix . . . hmm produces a probability distribution over lanes of the multi-lane road”; 88-121)
define a cost for going from each state to every other state of the set of states based on the received vehicle data, the received sensor data and the received map data; and 
(¶¶ 81, 87-88; FIG. 7 and ¶¶ 88-117)
determine a probable path that the vehicle has travelled based on the formed state space model and the defined costs.  
(FIG. 6-9; ¶¶ 88 “HMMs are useful when a distinct state of the system is unknown, but the state produces data that can be observed. From the observed data, probabilities regarding in which distinct state of at least two states the system exists can be determined. The highest probability is the most likely state of the system . . . solution of the HMM produces a probability distribution over lanes of the multi-lane road”; 90 “an HMM representing a road with a cardinality of L lanes has 2L states in some examples. In theory, there could be an arbitrary number of lanes and hence an arbitrary number of non-zero transition probabilities”; 91-92 “a probability of 1( or 100%) may be assigned to state x1”; 96 “tr is the parameter for the probability of remaining in the same state and ts is the parameter for the probability of switching to an adjacent state”; 98 “if the (e.g., host) vehicle is on a two-lane road and senses a remote vehicle immediately to its right, then there is a high probability that the vehicle is in the left lane since the observed vehicle is far more likely to be traveling in the right lane than to be traveling beyond the edge of the road. The observation function for the state Xi and a sensor q may be denoted as ¢(xi, q)”; 99 “As mentioned above, a solution of the HMM produces a probability distribution over lanes of the multi-lane road, in this example a two-lane road. The most likely state is the determined topological location estimate at operation 4400”; 103; 114; 87 “modeling lane membership desirably calculates probabilities . . . determining a lane membership . . . over a series of temporal points by modeling lane membership of the vehicle using a Hidden Markov Model (HMM)“; 88 “state transition matrix”; claim 8-9; 94-96 “state transition matrix”)
In addition, Nashed at least suggest an inertial measurement unit, IMU, for measuring an inertial movement of the vehicle
(¶ 70 “context of the vehicle may be based on the vehicle operational information, such as the speed, whether the vehicle is turning . . . the type of road on which the vehicle is traveling”; ¶ 93 “relative heading”; ¶ 97 “orientation relative to the vehicle”; ¶ 44 “yaw rate information . . . vehicle heading”; ¶ 17 “sensor data . . . vehicle operational information . . . vehicle heading; ¶ 31 “current heading of vehicle 1000 . . . current angular orientation of the vehicle . . . or a combination thereor”; ¶ 60 “vehicle heading”; 5110, FIG. 5; ¶¶ 65, 33 “acceleration sensors . . . steering angle sensor . . . current dynamic situation of the vehicle”)
However, the term “inertial measurement unit” is not used. Aita, from the same field of endeavor, also discloses the invention including lane level positioning (title) via HMM probabilities including the emission Ek and transmission probabilities Tk (section entitled Map matching using Hidden-Markov Model (HMM) p. 487-488, FIG. 6 “emission probabilities” “transition probabilities” wherein an IMU is used for measuring inertial movement of the vehicle (title, “Vehicular Lane-level Positioning using Low-cost Map-aided GNSS/MEMS IMU Sensors Integration”; p. 484 paragraph 1-2 “IMU”; 489, last paragraph, 491, final paragraph, FIG. 9 “IMU”; 492, first paragraph). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the teachings of an IMU in Aita in the system of Nashed in order to provide an improved efficiency HMM map matching algorithm at a low cost that enhances real time performance (Aita, 493 conclusion section). 


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nashed in view of "Vehicle self-localization with high-precision digital maps", 2013 IEEE INTELLIGENT VEHICLES SYMPOSIUM (IV), IEEE, 23 June 2013 (2013-06-23), pages 141-146, XP032502004, ISSN: 1931-0587, DOI: 10.1109/IVS.2013.6629461 to Schindler et al., disclosed by Applicant (Schindler)
With respect to claims 6 and 13, Nashed fails to explicitly disclose “forming a spatial database based on the map data and a spatial indexing method.”  In view of the disclosure of Nashed a PHOSITA at the time of effective filing date would find that Schindler discloses trying to solve the problem of increasing the computing and/or map information retrieval efficiency as a solution as Schindler discloses vehicle self-localisation using sensor information and a detailed map including lane information (see p. 141, right column, 3rd paragraph, p. 142, section II and Ill , fig. 2 and 3). It particularly teaches arranging the map data of the surroundings using an indexed structure for fast access and retrieval of the map data (see p. 142, section II, see in particular right column, third paragraph). Hence, the skilled person would find a hint in D5 for solving the problem posed and would also implement the indexed structure taught therein thereby to arrive at the claimed method and device of claims 6 and 13.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition provided for “state space model” but an example is provided in the specification that it can be a hidden markov model. Spec. ¶ 42 (“the state space model is in the form of a hidden markov model”).
        2 No limiting definition is provided for “cost”, but could be for example, a probability or likelihood (Spec. ¶ 33 “costs can be defined as probabilities”) or a difference between the perception system and the map (Spec. ¶38).